Electronically Filed
                                                     Supreme Court
                                                     SCWC-13-0000117
                                                     14-MAR-2014
                                                     02:56 PM
                         SCWC-13-0000117


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         MICHAEL DOYLE RUGGLES, REV. NANCY WAITE HARRIS,

           KENNETH V. MIYAMOTO-SLAUGHTER, WENDY TATUM,

                DAVID TATUM, and ROBERT S. MURRAY,

                Petitioners/Plaintiffs-Appellants,


                               and


             GEORGE HERMAN KLARE, BARBARA JEAN LANG,

                Respondents/Plaintiffs-Appellees,


                               vs.


   DOMINIC YAGONG, DONALD IKEDA, J. YOSHIMOTO, DENNIS ONISHI,
      FRED BLAS, BRITTANY SMART, BRENDA FORD, ANGEL PILAGO,
    and PETE HOFFMAN, current Hawai'i County Council members;
     JAY KIMURA, Hawai'i County Prosecutor; MITCHELL ROTH and
         CHARLENE IBOSHI, Deputy Prosecuting Attorneys;
           BILLY KENOI, Hawai'i County Chief of Police,
         KELLY GREENWELL, GUY ENRIQUES, and EMILY NAEOLE,
              previous Hawai'i County Council members,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0000117; CIV. NO. 11-1-117)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.

    and Circuit Judge Crandall, assigned by reason of vacancy)


          It appearing that the judgment on appeal in the above-
referenced matter not having been filed by the Intermediate Court
of Appeals at the time Petitioners’ “notice of appeal” was filed,
see Hawai'i Revised Statutes § 602-59(a)-(b) (Supp. 2013); see
also Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)
(2013), 

             IT IS HEREBY ORDERED that Petitioners’ “notice of

appeal” that was refiled in SCWC-13-0000117, on March 6, 2014, is

dismissed without prejudice to re-filing the application pursuant

to HRAP Rule 40.1(a) (2013)        (“The application shall be filed

within thirty days after the filing of the intermediate court of

appeals’ judgment on appeal or dismissal order, unless the time

for filing the application is extended in accordance with this

rule.”).1

             DATED:   Honolulu, Hawai'i, March 14, 2014.
Michael D. Ruggles,                     /s/ Mark E. Recktenwald

Rev. Nancy Waite Harris,

Kenneth V. Miyamoto-Slaughter,          /s/ Paula A. Nakayama

Wendy Tatum, David Tatum,

and Robert S. Murray,                   /s/ Sabrina S. McKenna

petitioners pro se

                                        /s/ Richard W. Pollack


                                        /s/ Virginia L. Crandall




     1

             HRAP Rule 40.1(a) (2013) further provides: 


             (2) REQUEST EXTENDING TIME; TIME TO FILE. A party may

             extend the time to file an application for a writ of

             certiorari by filing a written request for an extension. 

             The request for extension shall be filed no later than 30

             days after entry of the intermediate court of appeals’

             judgment on appeal or dismissal order.


             (3) TIMELY REQUEST; AUTOMATIC EXTENSION; NOTICE. Upon

             receipt of a timely written request, the appellate clerk

             shall extend the time for filing the application to the

             sixtieth day after entry of the intermediate court of

             appeals’ judgment or dismissal order. The appellate clerk

             shall note on the record that the extension was granted. The

             clerk shall give notice the request is timely and granted.


             (4) NO EXTENSION IF UNTIMELY. An untimely request shall not

             extend the time. The clerk shall give notice the request is

             untimely and denied.


                                       2